Citation Nr: 1746573	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-20 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of testosterone overdose. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980 and March 1988 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
 
The Veteran requested a Travel Board hearing at the RO.  A Board hearing was scheduled for May 2017; however, the Veteran failed to report for his scheduled hearing without showing good cause, nor did he request that the hearing be rescheduled.  The Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran should be afforded a VA examination in connection with the instant appeal.  He seeks compensation under 38 U.S.C.A. § 1151 for residuals of claimed testosterone overdose.  He asserts that his VA psychiatrist prescribed testosterone injections based on outdated blood work.  

VA psychiatric records dated in February 2010 show that a psychiatrist discontinued the Veteran's medication, Celexa, to treat his service-connected psychiatric disability and instead prescribed injectable testosterone based on November 2009 blood work showing low levels of testosterone.  The Veteran and his spouse assert that the blood work was taken in November 2008 and not November 2009.  He received his first testosterone injection in February 2010.

According to Parkview Hospital notes dated in April 2010, the Veteran was brought to the hospital by police after reportedly being in a rage.  According to the police report, the Veteran's spouse indicated that VA discontinued the Veteran's anxiety medication and instead gave him an injectable testosterone.  He was admitted for 
a 72-hour detention due to steroid-induced mood disorder and testosterone-induced mania.

A medical opinion is needed to resolve this issue.  In a July 2017 informal hearing presentation, the Veteran's representative correctly indicated that the Veteran has not yet been scheduled for an examination by an appropriate specialist to address the § 1151 claim for residuals of a testosterone overdose.  In fact, his August 2012 VA compensation examination was provided in connection with his claim an increased rating for his mood disorder disability, and not for his claim pursuant to 38 U.S.C. § 1151.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA medical evidence.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.  

2.  Then, forward the Veteran's claims file to an appropriate medical examiner for review and an opinion regarding the Veteran's  § 1151 claim for residuals of testosterone overdose. 

**Although a complete review of the record is imperative, attention is called to the following:

(i) The Veteran's contention that the decision to prescribe him testosterone injections was based on 15 months old lab results.  Specifically noting that low levels were only indicated on November 3, 2008, and that normal results were shown on August 16, 2010, and March 1, 2010.  See statement in support of claim VBMS entry 10/18/2010 and correspondence from 11/15/2010. 

(ii) The Veteran was service-connected for mood disorder PRIOR to the prescribed testosterone injections. 

(iii) Statements from the Veteran's spouse (who is a nurse) indicating that his mental disorder symptoms were never so severe prior to taking testosterone and that that a pharmacy error prescribed a different dosage that needed.  See statements in support of claim VBMS entries 06/14/2010 and correspondence from 08/03/2012.

(iv) The Veteran's arrest record/mental illness hospitalization as a result of the testosterone injections.  These records indicate an assault with a deadly weapon and a diagnosis of steroid induced mood disorder.  See Court Documents General VBMS entry 06/07/2010. 

Then, examiner is asked to respond to the following:

(a) Provide an opinion as to whether the Veteran's service-connected psychiatric disability was aggravated (i.e., permanent increase in severity) as a result of the injectable testosterone therapy beginning in February 2010. 

(b) Did the VA testosterone therapy result in any additional disability, to include increased anxiety and aggression? 

(c) If additional disability resulted, provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  In doing so, address the psychiatrist's decision to discontinue Celexa and begin monthly testosterone therapy.

(d) If additional disability resulted, also provide an opinion as to whether it was a reasonably foreseeable result of the VA's prescribed testosterone injections that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment(s) at issue?

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  After completing any other development that may be warranted, readjudicate claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 



	(CONTINUED ON NEXT PAGE)


United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



